Citation Nr: 1302790	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  09-33 794	)	DATE
	)	
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating for left knee degenerative arthritis, rated 10 percent disabling prior to May 17, 2011, 100 percent disabling from May 17 through June 30, 2011, 30 percent disabling from July 1, 2011, through October 14, 2012, and 100 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The Veteran performed active military service from July 1974 to June 1976.

In a March 2008 decision, the Board of Veterans' Appeals (Board) denied a schedular rating greater than 10 percent for the left knee.  The Veteran did not appeal that Board decision or request reconsideration of that decision and it became final.  In April 2008, however, he requested an increased rating for the left knee.  Receipt of this new claim at the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, signals the start of the current appeal period.  

This appeal arises to the Board from December 2008 and later-issued RO rating decisions.  In pertinent part of a December 2008 rating decision, the RO continued a 10 percent rating for left knee arthritis with patellar tendonitis.  The Veteran appealed for a higher schedular rating.  In a July 2011 rating decision, the RO granted a 100 percent schedular rating for a total knee replacement performed on May 17, 2011.  The 100 percent rating began on May 17, 2011, and continued through June 30, 2012, per 38 C.F.R. § 4.71a, Diagnostic Code 5055.  A 30 percent rating was assigned effective July 1, 2012.  The Veteran continued his appeal for a higher rating.  

Electronic records obtained through Virtual VA reflect that in an October 2012 rating decision, the RO granted another 100 percent schedular rating, per Diagnostic Code 5055, based on left total knee prosthesis revision surgery performed on October 16, 2012.  This 100 percent rating was granted effective October 16, 2012, the date of left knee prosthesis revision surgery, and is scheduled to continue through November 30, 2013.  Thus, a schedular 10 percent rating was assigned for the left knee prior to May 17, 2011, and a 30 percent schedular rating from July 1, 2011, through October 15, 2012.  These are the only two time periods that the Board will address in this decision.  The Board need not review the time periods in which a 100 percent schedular rating is in effect, as the maximum benefit has already been granted.  

The most recent supplemental statement of the case was issued in November 2011.  Since then, the Veteran has submitted new evidence along with a waiver of his right to initial RO consideration.  Thus, a remand will not be necessary for this procedural safeguard.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).


FINDINGS OF FACT

1.  For the appeal period running from April 2008 through May 17, 2011, the left knee disability has been manifested by very limited pain-free range of motion, which has varied from 10 to 90 degrees in flexion and from zero to plus-ten degrees in extension; additional functional impairment due to painful motion is also shown.  

2.  For the appeal period running from July 1 through October 15, 2012, the prosthetic left knee replacement has been manifested by severe pain on use.  


CONCLUSIONS OF LAW

1.  For the appeal period running from April 2008 through May 17, 2011, the criteria for a 30 percent schedular rating for left knee limited motion in flexion were met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a Diagnostic Codes 5010, 5260 (2012).

2.  For the appeal period running from April 2008 through May 17, 2011, the criteria for a separate 10 percent rating for left knee limited motion in extension were met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a Diagnostic Codes 5010, 5261 (2012).

3.  For the appeal period running from July 1 through October 15, 2012, the criteria for a 60 percent schedular rating for a prosthetic knee with severe pain were met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, Plate II, 4.71a Diagnostic Code 5055 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided adequate notice in letters sent to the claimant in September 2008 and in November 2008, prior to the initial unfavorable decision.

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA outpatient treatment records and Social Security Administration records.   The claimant was provided an opportunity to set forth his contentions during a hearing.  The claimant was afforded two VA medical examinations.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they were predicated on a review of the claims file and all pertinent evidence of record as well as on a physical examination, and provide medical information needed to address the rating criteria relevant to this case.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  In applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination, including during flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

38 C.F.R. § 4.59 addresses painful motion.  A portion of § 4.59 states:

    The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (the Board is required to consider all issues raised either by the claimant or reasonably by the record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991) (applicable provisions of law and regulation should be addressed when they are made "potentially applicable through the assertions and issues raised in the record").  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Where an increase in disability is at issue, the present level of disability, rather than remote history, is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

During the earlier portion of the current appeal period, that is, from April 2008 through May 16, 2011, the left knee disability, characterized by the RO as moderate tricompartment osteoarthritis with patella tendonitis, was rated 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under that code, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  In turn, degenerative arthritis is rated on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable [emphasis added] under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

For purposes of rating an arthritis disability, the knee is considered a major joint.  38 C.F.R. § 4.45(f) (excerpt). 

During the earlier portion of the appeal period (April 2008 through May 16, 2011), two VA compensation examinations were performed and the Veteran was seen for increased knee pain at various times.  According to a November 2008 VA orthopedic compensation examination report, he reported daily pain that he rated 9 on a 10-point scale, with occasional flare-ups of increased pain.  He reportedly used knee braces and a cane to walk, but could walk only 50 feet.  The examiner noted that the knee bore well healed surgical scars, no significant effusion, and no gross deformity.  The medial and lateral joint lines and patella were tender to palpation.  There was patellar grinding.  Range of motion was from zero to 140 degrees, but pain-free range of motion was from 10 degrees to 90 degrees.  The knee joint was stable.  Muscle strength, distal pulses, and lower extremity sensation were full.  X-rays confirmed osteoarthritis.  The impressions were tricompartment osteoarthritis, moderate; and, patella tendonitis.  The examining physician noted additional functional impairment due to pain on use.

VA had apparently scheduled left knee replacement surgery for 2008; however, this was not accomplished secondary to the Veteran's substance abuse.  In May 2009 the Veteran reported that his left knee pain was 10 on a 10-point scale, that it gave-way, and that he used a walker.  

A May 2010 VA compensation examination report reflects maximum knee pain during flexion or other activities.  The Veteran could walk two blocks or 15 minutes-with a walker and knee brace.  The examining physician noted no redness or warmth, but did note diffuse tenderness on palpation.  The knee joint was stable.  Range of motion was only from zero to 10 degrees, due to extreme pain; the Veteran simply would not tolerate any further range of motion testing.  The physician noted that knee replacement surgery had repeatedly been thwarted due to cocaine abuse and that knee replacement will not proceed until the Veteran "gets himself clean from cocaine." 

From the above facts, it is clear that during the rating period from April 2008 through May 16, 2011, the left knee disability was manifested by extremely limited motion due to severe pain.  The knee should have been replaced, but was not because of substance abuse.  Although the left knee was rated under Diagnostic Code 5010, that code refers the rater to the codes for limitation of motion of the knee.  Thus, Diagnostic Codes 5260 and 5261 must be considered.  Moreover, in Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991), the Court held that 38 C.F.R. § 4.40 recognizes that functional loss due to pain is to be rated at the same level as functional loss due to impeded flexion.  See also Powell v. West, 13 Vet. App. 31, 34 (1999) (painful motion is limited motion).  

Under Diagnostic Code 5260, limitation of flexion of the knee (normal being to approximately 140 degrees) will be rated as follows: Flexion limited to 15 degrees is 30 percent.  Flexion limited to 30 degrees is 20 percent.  Flexion limited to 45 degrees is 10 percent.  Flexion greater than 45 degrees is not compensable.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5260 (2012).  

Where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VA's General Counsel held that these separate ratings should each take into consideration any additional functional loss due to pain under 38 C.F.R. § 4.40 and DeLuca, and that these separate ratings do not amount to pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 9-2004.  

Limitation of extension of the leg at the knee (normal extension being to approximately 0 degrees) will be rated as follows: Extension limited to 45 degrees is 50 percent.  Extension limited to 30 degrees is 40 percent.  Extension limited to 20 degrees is 30 percent.  Extension limited to 15 degrees is 20 percent.  Extension limited to 10 degrees is 10 percent.  Extension limited to 5 degrees is 0 percent.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5261 (2012).    

Considering the very limited pain-free range of motion, which has varied from 10 to 90 degrees in flexion and from zero to plus-ten degrees in extension, and considering the tenets of DeLuca, a criteria for a maximum rating of 30 percent under Diagnostic Code 5260 are more nearly approximated for painful limitation of motion in flexion (conceding that all flexion is painful).  The criteria for a separate 10 percent rating under Diagnostic Code 5261 are more nearly approximated for pain that limits extension of the knee to 10 degrees.  

Turning to the second rating period, that is, from July 1, through October 15, 2012, the RO has already rated the left knee prosthesis 30 percent under Diagnostic Code 5055, according to an October 2012 RO rating decision, available via Virtual VA.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5055, a total rating must assigned (and has been assigned) for one year following prosthetic replacement of a knee joint in May 2011.  Following the total rating, a 60 percent rating is to be assigned if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2012).  

Diagnostic Code 5055 also provides for rating by analogy under Diagnostic Codes 5256, 5261, or 5262, where there are intermediate degrees of residual weakness, pain, or limitation of motion.  The minimum rating to be assigned for total knee replacement is 30 percent in all cases.  Thus, the Board must compare the left knee prosthesis manifestations with Diagnostic Code 5055 and with Diagnostic Codes 5256, 5261, and 5262 to determine the most advantageous rating for the Veteran.  In this case, the 60 percent schedular rating available under Diagnostic Code 5055 is more advantageous to the Veteran.  

VA clinical records obtained through Virtual VA reflect that following total knee replacement in May 2011, fibroid scar tissue and bloody synovial fluid had formed in the prosthetic knee joint.  The Veteran could not obtain pain-free flexion and he reported sharp left knee pains.  Comparing this chief manifestation, sharp left knee prosthesis pain, to the rating criteria of Diagnostic Code 5055, it appears that the criteria for a 60 percent rating are more nearly approximated for the short rating period from July 1 through October 15, 2012.  A 60 percent rating must therefore be granted.  38 C.F.R. § 4.7.
The medical evidence discussed is persuasive, as it appears to be based on accurate facts and is supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  The lay statements and testimony concerning the severity of the left knee pains are competent evidence and must also be accorded some weight.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).

Although the ranges of pain-free motion of the left knee changed between the November 2008 and the May 2010-dated compensation examinations, no distinct time of the change can be accurately ascertained from the record.  The Court held that staged ratings may be assigned, but only where the evidence contains factual findings that demonstrate distinct time periods [emphasis added] in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  Hart, 21 Vet. App. at 510.  The assignment of staged ratings is therefore unnecessary.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  For the appeal period running from April 2008 through May 17, 2011, a 30 percent schedular rating for left knee limited motion in flexion will be granted and a separate 10 percent rating for left knee limited motion in extension will be granted.  For the appeal period running from July 1 through October 15, 2012, a 60 percent schedular rating will be granted for a prosthetic knee with severe pain.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for her service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court has stressed that consideration of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir.2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

Moreover, in Thun v Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), the Federal Circuit interpreted and then affirmed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit stressed that (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Id, at 1368.

Additionally, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reasonably raise the question of unemployability, nor has the claimant raised this issue.  

In this case, the established schedular criteria have not been shown or alleged to be inadequate to describe the severity and symptoms of the claimant's disability; the case does not present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and, there is no evidence that an extra-schedular disability rating would be in the interest of justice.  In the absence of evidence of such factors, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  


ORDER

For the appeal period running from April 2008 through May 17, 2011, a 30 percent schedular rating for left knee limited motion in flexion is granted and a separate 10 percent rating for left knee limited motion in extension is granted, subject to the laws and regulations governing payment of monetary benefits.  

For the appeal period running from July 1 through October 15, 2012, a 60 percent schedular rating is granted for a prosthetic knee with severe pain, subject to the laws and regulations governing payment of monetary benefits.  



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


